    








EXHIBIT 10.40






PG&E Corporation


2014 Long-Term Incentive Plan


















--------------------------------------------------------------------------------



PG&E Corporation
2014 Long-Term Incentive Plan
(As adopted effective May 12, 2014, and as last amended effective July 1, 2020)


1.    Establishment, Purpose and Term of Plan.
1.1    Establishment. The PG&E Corporation 2014 Long-Term Incentive Plan, as
amended from time to time (the “Plan”), is hereby established effective as of
the date approved by the shareholders of the Company (the “Effective Date”).
This Plan replaces the PG&E Corporation 2006 Long-Term Incentive Plan.
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its shareholders by providing an incentive to
attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company’s shareholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company. The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Performance Shares, Performance Units,
Restricted Stock Units, Deferred Compensation Awards and other Stock-Based
Awards as described below.
1.3    Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which no Awards remain outstanding under
the Plan. However, the term during which all Awards shall be granted, if at all,
shall be within ten (10) years from the Effective Date. Moreover, Incentive
Stock Options shall not be granted later than February 19, 2024 (ten (10) years
from the date on which the Plan was adopted by the Board).
2.    Definitions and Construction.
2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)    “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S8 under the Securities Act.
(b)    “Award” means any Option, SAR, Restricted Stock Award, Performance Share,
Performance Unit, Restricted Stock Unit or Deferred Compensation Award or other
Stock-Based Award granted under the Plan.
(c)    “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant (which may also be in electronic form).
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means, unless otherwise defined by the Participant’s
Award Agreement or contract of employment or service, the occurrence of any of
the following:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any benefit plan for Employees or any trustee, agent
or other fiduciary for any such plan acting in such person’s capacity as such
fiduciary), directly or indirectly, becomes the “beneficial owner” (as defined
in
    1

--------------------------------------------------------------------------------



Rule 13d3 promulgated under the Exchange Act), of stock of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding voting stock; or
(ii)    during any two consecutive years, individuals who at the beginning of
such period constitute the Board cease for any reason to constitute at least a
majority of the Board, unless the election, or the nomination for election by
the shareholders of the Company, of each new Director was approved by a vote of
at least two-thirds (2/3) of the Directors then still in office (1) who were
Directors at the beginning of the period or (2) whose election or nomination was
previously so approved; or
(iii)    the consummation of any consolidation or merger of the Company other
than a merger or consolidation which would result in the holders of the voting
stock of the Company outstanding immediately prior thereto continuing to
directly or indirectly hold at least seventy percent (70%) of the Combined
Voting Power of the Company, the surviving entity in the merger or consolidation
or the parent of such surviving entity outstanding immediately after the merger
or consolidation; or
(iv)    (1) the consummation of any sale, lease, exchange or other transfer (in
one or a series of related transactions) of all or substantially all of the
assets of the Company, or (2) the approval of the Shareholders of the Company of
a plan of liquidation or dissolution of the Company.
For purposes of paragraph (iii), the term “Combined Voting Power” shall mean the
combined voting power of the Company’s or other relevant entity’s then
outstanding voting stock.
(f)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(g)    “Committee” means the Compensation Committee or other committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.
(h)    “Company” means PG&E Corporation, a California corporation, or any
successor corporation thereto.
(i)    “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S8 Registration Statement under the
Securities Act.
(j)    “Deferred Compensation Award” means an award of Stock Units granted to a
Participant pursuant to Section 12 of the Plan.
(k)    “Director” means a member of the Board.
(l)    “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code, except as otherwise set
forth in the Plan or an Award Agreement.
(m)    “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.
(n)    “Employee” means any person treated as an employee (including an Officer
or a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
    

--------------------------------------------------------------------------------



provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to constitute employment for purposes of
the Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
Plan as of the time of the Company’s determination, all such determinations by
the Company shall be final, binding and conclusive, notwithstanding that the
Company or any court of law or governmental agency subsequently makes a contrary
determination.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)    “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
(i)    Except as otherwise determined by the Committee, if, on such date, the
Stock is listed on a national or regional securities exchange or market system,
the Fair Market Value of a share of Stock shall be the closing price of a share
of Stock as quoted on the New York Stock Exchange or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.
(ii)    Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the opening, closing, high, low
or average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day, the
next succeeding trading day or an average determined over a period of trading
days. The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan.
(iii)    If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
(q)    “Incentive Stock Option” means an Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
(r)    “Insider” means an Officer, a Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.
(s)     “Net-Exercise” means a procedure by which the Participant will be issued
a number of shares of Stock determined in accordance with the following formula:
    X = Y(A-B)/A, where
    X = the number of shares of Stock to be issued to the Participant upon
exercise of the Option;
    Y = the total number of shares with respect to which the Participant has
elected to exercise the Option;
    A = the Fair Market Value of one (1) share of Stock;
    B = the exercise price per share (as defined in the Participant’s Award
Agreement).


(t)    “Non-employee Director” means a Director who is not an Employee.
    

--------------------------------------------------------------------------------



(u)    “Non-employee Director Award” means an Award granted to a Non-employee
Director pursuant to Section 7 of the Plan.
(v)    “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.
(w)    “Officer” means any person designated by the Board as an officer of the
Company.
(x)    “Option” means the right to purchase Stock at a stated price for a
specified period of time granted to a Participant pursuant to Section 6 or
Section 7 of the Plan. An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.
(y)    “Option Expiration Date” means the date of expiration of the Option’s
term as set forth in the Award Agreement.
(z)    “Parent Corporation” means any present or future “parent corporation” of
the Company in an unbroken chain of corporations ending with the Company in
which each of the corporations other than the Company owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
(aa)    “Participant” means any eligible person who has been granted one or more
Awards.
(bb)    “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
(cc)    “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.
(dd)    “Performance Award” means an Award of Performance Shares or Performance
Units.
(ee)    “Performance Award Formula” means, for any Performance Award, a formula
or table established by the Committee pursuant to Section 10.3 of the Plan which
provides the basis for computing the value of a Performance Award at one or more
levels of attainment of the applicable Performance Goal(s) measured as of the
end of the applicable Performance Period.
(ff)    “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3 of the Plan.
(gg)    “Performance Period” means a period established by the Committee
pursuant to Section 10.3 of the Plan at the end of which one or more Performance
Goals are to be measured.
(hh)    “Performance Share” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 10 of the Plan to receive a payment
equal to the value of a Performance Share, as determined by the Committee, based
on performance.
(ii)    “Performance Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 10 of the Plan to receive a payment
equal to the value of a Performance Unit, as determined by the Committee, based
upon performance.
(jj)    “Prior Plan” means the PG&E Corporation 2006 Long-Term Incentive Plan.
(kk)     “Restricted Stock Award” means an Award of Restricted Stock.
    

--------------------------------------------------------------------------------



(ll)    “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 11 or
Section 12 of the Plan, respectively, to receive a share of Stock or payment
equal to the value of a share of Stock on a date determined in accordance with
the provisions of Section 11 or Section 12, as applicable, and the Participant’s
Award Agreement.
(mm)    “Restriction Period” means the period established in accordance with
Section 9.4 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.
(nn)    “Retirement” means termination as an Employee with the Participating
Company Group at age 55 or older, provided that the Participant was an Employee
for at least five consecutive years prior to the date of such termination.
(oo)    “Rule 16b3” means Rule 16b3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.
(pp)    “SAR” or “Stock Appreciation Right” means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 8 of the Plan to receive payment in any
combination of shares of Stock or cash of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.
(qq)    “Section 162(m)” means Section 162(m) of the Code.
(rr)    “Section 409A Change in Control” means a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation,” within the meaning of Section 409A of
the Code, as such definition applies to the Company.
(ss)    “Securities Act” means the Securities Act of 1933, as amended.
(tt)    “Separation from Service” means a Participant’s “separation from
service,” within the meaning of Section 409A of the Internal Revenue Code.
(uu)    “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service. Furthermore, a Participant’s Service shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company. However, if
any such leave taken by a Participant exceeds ninety (90) days, then on the
ninety-first (91st) day following the commencement of such leave the
Participant’s Service shall be deemed terminated and any Incentive Stock Option
held by the Participant shall cease to be treated as an Incentive Stock Option
and instead shall be treated thereafter as a Nonstatutory Stock Option
commencing on the third (3rd) month from such deemed termination, unless the
Participant’s right to return to Service with the Participating Company Group is
guaranteed by statute or contract. Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, a leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant’s Award Agreement. A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the entity for
which the Participant performs Service ceasing to be a Participating Company.
Subject to the foregoing, the Company, in its discretion, shall determine
whether the Participant’s Service has terminated and the effective date of such
termination.
(vv)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2 of the Plan.
    

--------------------------------------------------------------------------------



(ww)    “Stock-Based Awards” means any award that is valued in whole or in part
by reference to, or is otherwise based on, the Stock, including dividends on the
Stock, but not limited to those Awards described in Sections 6 through 12 of the
Plan.
(xx)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company in an unbroken chain of corporations beginning with
the Company in which each of the corporations other than the last corporation
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.
(yy)    “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, awards previously granted,
or the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary Corporation or with which the Company
or any Subsidiary Corporation combines.
(zz)    “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.
(aaa)    “Vesting Conditions” mean those conditions established in accordance
with Section 9.4 or Section 11.2 of the Plan prior to the satisfaction of which
shares subject to a Restricted Stock Award or Restricted Stock Unit Award,
respectively, remain subject to forfeiture or a repurchase option in favor of
the Company upon the Participant’s termination of Service, or other deadline for
satisfying such conditions, as applicable.
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.    Administration.
3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.
3.2    Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election. In addition, to
the extent specified in a resolution adopted by the Board, the Chief Executive
Officer of the Company shall have the authority to grant Awards to an Employee
who is not an Insider and who is receiving a salary below the level which
requires approval by the Committee; provided that the terms of such Awards
conform to guidelines established by the Committee.
3.3    Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b3.
3.4    Committee Complying with Section 162(m). While the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of “outside directors” within the meaning of Section 162(m) to
approve the grant of any Award which might reasonably be anticipated to result
in the payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to
Section 162(m).
3.5    Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
    

--------------------------------------------------------------------------------



(a)    to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award based on the recommendation of the Chief Executive Officer of the
Company (except that Awards to the Chief Executive Officer shall be based on the
recommendation of the independent members of the Board in compliance with
applicable stock exchange rules, Non-employee Director Awards shall be granted
automatically pursuant to Section 7 of the Plan, and other Awards to
Non-employee Directors shall be approved by the Board);
(b)    to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;
(c)    to determine the Fair Market Value of shares of Stock or other property;
(d)    to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Award Formula and Performance Goals applicable to any Award
and the extent to which such Performance Goals have been attained, (vi) the time
of the expiration of any Award, (vii) the effect of the Participant’s
termination of Service on any of the foregoing, and (viii) all other terms,
conditions and restrictions applicable to any Award or shares acquired pursuant
thereto not inconsistent with the terms of the Plan;
(e)    to determine whether an Award will be settled in shares of Stock, cash,
or in any combination thereof;
(f)    to approve one or more forms of Award Agreement;
(g)    to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto, subject, in the case of an adversely affected Award, to the
affected Participant’s consent unless necessary to comply with any applicable
law, regulation, or rule;
(h)    to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;
(i)    without the consent of the affected Participant and notwithstanding the
provisions of any Award Agreement to the contrary, to unilaterally substitute at
any time a Stock Appreciation Right providing for settlement solely in shares of
Stock in place of any outstanding Option, provided that such Stock Appreciation
Right covers the same number of shares of Stock and provides for the same
exercise price (subject in each case to adjustment in accordance with
Section 4.2) as the replaced Option and otherwise provides substantially
equivalent terms and conditions as the replaced Option, as determined by the
Committee, and subject to limitations set forth in Section 3.6;
(j)    to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards;
(k)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law; and
    

--------------------------------------------------------------------------------



(l)    to delegate to the Chief Executive Officer or the Senior Vice President
of Human Resources the authority with respect to ministerial matters regarding
the Plan and Awards made under the Plan.
3.6    Option or SAR Repricing/Buyout. Notwithstanding anything to the contrary
set forth in the Plan, without the affirmative vote of holders of a majority of
the shares of Stock cast in person or by proxy at a meeting of the shareholders
of the Company at which a quorum representing a majority of all outstanding
shares of Stock is present or represented by proxy, the Company shall not
approve a program providing for any of the following: (a) the cancellation of
outstanding Options or SARs and the grant in substitution therefore of new
Options or SARs having a lower exercise price, another Award, cash or a
combination thereof (other than in connection with a Change in Control), (b) the
amendment of outstanding Options or SARs to reduce the exercise price thereof,
(c) the purchase of outstanding unexercised Options or SARs by the Company
whether by cash payment or otherwise, or (d) any other action with respect to an
Option or SAR that would be treated as a repricing under the rules and
regulations of the principal U.S. national securities exchanges on which the
Stock is listed. This paragraph shall not be construed to apply to “issuing or
assuming a stock option in a transaction to which section 424(a) applies,”
within the meaning of Section 424 of the Code. For the avoidance of doubt, this
Section 3.6 shall not preclude any action taken without shareholder approval
that is described in Section 4.2.
3.7    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
4.    Shares Subject to Plan.
4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be forty-seven million (47,000,000) less one share for
every one share of Stock covered by an award granted under the Prior Plan after
December 31, 2013 and prior to the Effective Date. After the Effective Date, no
awards may be granted under the Prior Plan. Shares of Stock issued hereunder
shall consist of authorized but unissued or reacquired shares of Stock or any
combination thereof. If (i) an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company, the shares of Stock
allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan; or (ii) after December 31, 2013, an outstanding award under the Prior Plan
(whenever granted) for any reason expires or is terminated or canceled without
having been exercised or settled in full, or if shares of stock acquired
pursuant to an award under the Prior Plan subject to forfeiture or repurchase
are forfeited or repurchased by the Company, the shares of stock allocable to
the terminated portion of such award or such forfeited or repurchased shares or
stock shall again be available for issuance under the Plan (as of December 31,
2013 there were 6,194,819 shares of stock subject to outstanding awards under
the Prior Plan). Shares of Stock shall not be deemed to have been issued
pursuant to the Plan (and shall again be available for issuance under the Plan)
with respect to any portion of an Award (or, after December 31, 2013, an award
under the Prior Plan) that is settled in cash (other than in the case of Options
or SARs, in which case shares of Stock having a Fair Market Value equal to the
cash delivered shall be deemed issued pursuant to the Plan). Upon the exercise
of an SAR (or, after December 31, 2013, exercise of an SAR that was granted
under the Prior Plan), the gross number of shares for which the SAR is exercised
shall be deemed issued and shall not again be available for issuance under the
Plan. In the event that (i) any Option or other
    

--------------------------------------------------------------------------------



Award granted hereunder is exercised through the tendering of shares of Stock
(either actually or by attestation) or by the withholding of shares by the
Company, or (ii) withholding tax liabilities arising from such Award are
satisfied by the tendering of shares of Stock (either actually or by
attestation) or by the withholding of shares by the Company, then in each such
case (other than in the case of such shares tendered or withheld in connection
with the exercise of Options or SARs) the shares of Stock so tendered or
withheld shall be added to the shares available for grant under the Plan on a
one-for-one basis. In the event that after December 31, 2013, (i) any option or
award under the Prior Plan is exercised through the tendering of shares (either
actually or by attestation) or by the withholding of shares by the Company, or
(ii) withholding tax liabilities arising from such options or awards are
satisfied by the tendering of shares (either actually or by attestation) or by
the withholding of shares by the Company, then in each such case (other than in
the case of such shares tendered or withheld in connection with the exercise of
Options or SARs) the shares so tendered or withheld shall be added to the shares
available for grant under the Plan on a one-for-one basis.
4.2    Adjustments for Changes in Capital Structure. Subject to any required
action by the shareholders of the Company, Section 409A of the Code and Section
162(m) of the Code for Awards intended to comply with the “qualified
performance-based compensation” exception thereunder, in the event of any change
in the Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the shareholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject to the Plan and to any
outstanding Awards, in the Award limits set forth in Section 5.4, and in the
exercise or purchase price per share under any outstanding Award in order to
prevent dilution or enlargement of Participants’ rights under the Plan. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section 4.2 shall be rounded down to the nearest whole number. The Committee in
its sole discretion, may also make such adjustments in the terms of any Award to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods, subject to Section
162(m) of the Code for Awards intended to qualify as “performance-based
compensation” thereunder. The adjustments determined by the Committee pursuant
to this Section 4.2 shall be final, binding and conclusive.
4.3    Substitute Awards. To the extent permitted under the rules of the
applicable stock exchange on which the Stock is listed, Substitute Awards shall
not reduce the shares of Stock authorized for grant under the Plan, nor shall
Shares subject to a Substitute Award be added to the shares of Stock available
for Awards under the Plan as provided above. Additionally, subject to the rules
of the applicable stock exchange on which the Stock is listed, in the event that
a company acquired by the Company or any Subsidiary Corporation or with which
the Company or any Subsidiary Corporation combines has shares available under a
pre-existing plan approved by shareholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
shares authorized for grant under the Plan (and shares subject to such Awards
shall not be added to the shares available for Awards under the Plan as provided
in the paragraphs above); provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not Employees or Directors prior to such
acquisition or combination.
5.    Eligibility and Award Limitations.
5.1    Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors (including Non-employee Directors). For purposes of
the foregoing sentence, “Employees,” “Consultants” and “Directors” shall include
prospective Employees, prospective Consultants and prospective
    

--------------------------------------------------------------------------------



Directors to whom Awards are granted in connection with written offers of an
employment or other service relationship with the Participating Company Group;
provided, however, that no Stock subject to any such Award shall vest, become
exercisable or be issued prior to the date on which such person commences
Service. A Non-employee Director Award may be granted only to a person who, at
the time of grant, is a Non-employee Director.
5.2    Participation. Awards other than Non-employee Director Awards are granted
solely at the discretion of the Committee. Eligible persons may be granted more
than one Award. However, eligibility in accordance with this Section shall not
entitle any person to be granted an Award, or, having been granted an Award, to
be granted an additional Award.
5.3    Incentive Stock Option Limitations.
(a)    Persons Eligible. An Incentive Stock Option (“ISO”) may be granted only
to a person who, on the effective date of grant, is an Employee of the Company,
a Parent Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.
(b)    Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.
5.4    Award Limits.
(a)    Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed the number of shares set forth in the
first sentence of Section 4.1 plus, to the extent allowable under Section 422 of
the Code and the Treasury Regulations thereunder, any shares of Stock that again
become available for issuance pursuant to the remaining provisions of Section
4.1.
(b)    Section 162(m) Award Limits. Subject to adjustment as provided in
Section 4.2, no Participant may be granted (i) Options or Stock Appreciation
Rights during any calendar year with respect to more than 800,000 shares of
Stock in the aggregate, and (ii) during any calendar year one or more Restricted
Stock Awards, Restricted Stock Unit Awards or Performance Share Awards that are
intended to comply with the performance-based exception under Code Section
162(m) for more than 1,600,000 shares of Stock in the aggregate; provided that,
for this purpose, such limit shall be applied based on the maximum number of
shares of Stock that may be earned under the applicable Award(s). During any
calendar year no Participant may be granted Performance Units or other Awards
that are intended to comply with the performance-based exception under Code
Section 162(m) and are denominated in cash under which more than $20,000,000 may
be earned in the aggregate. Each of
    

--------------------------------------------------------------------------------



the limitations in this section shall be multiplied by two with respect to
Awards granted to a Participant during the first calendar year in which the
Participant commences employment with the Company and its Subsidiaries. If an
Award is cancelled, the cancelled Award shall continue to be counted toward the
applicable limitation in this Section.
(c)    Non-employee Director Award Limits. No Non-employee Director shall be
granted Awards (including Non-employee Director Awards) in any calendar year
having an aggregate Grant Date value in excess of $400,000. For this purpose,
Restricted Stock Units, Restricted Stock Awards, Performance Awards, and other
Awards shall be valued based on the Fair Market Value on the Grant Date of the
maximum number of shares of Stock or dollars, as applicable, covered thereby and
Options and SARs shall be valued using a Black-Scholes or other accepted
valuation model, in each case, using reasonable assumptions.
5.5    Dividends and Dividend Equivalents. Notwithstanding anything herein to
the contrary, cash dividends, stock and any other property (other than cash)
distributed as a dividend, a Dividend Equivalent or otherwise with respect to
any Award that vests based on achievement of Performance Goals (a) shall either
(i) not be paid or credited or (ii) be accumulated, (b) shall be subject to
restrictions and risk of forfeiture to the same extent as the underlying Award
with respect to which such cash, stock or other property has been distributed
and (c) shall be paid after such restrictions and risk of forfeiture lapse in
accordance with the terms of the applicable Award Agreement.
6.    Terms and Conditions of Options.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:
6.1    Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a share of Stock
on the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted as a Substitute Award, except as would result in
taxation under Section 409A or loss of ISO status.
6.2    Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option,
and (c) no Option granted to a prospective Employee, prospective Consultant or
prospective Director may become exercisable prior to the date on which such
person commences Service. Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Option, unless
earlier terminated in accordance with its provisions.
6.3    Payment of Exercise Price.
(a)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a
    

--------------------------------------------------------------------------------



properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), (iv) by
delivery of a properly executed notice of exercise electing a Net-Exercise,
(v) by such other consideration as may be approved by the Committee from time to
time to the extent permitted by applicable law, or (vi) by any combination
thereof. The Committee may at any time or from time to time grant Options which
do not permit all of the foregoing forms of consideration to be used in payment
of the exercise price or which otherwise restrict one or more forms of
consideration. Notwithstanding the foregoing, an Award Agreement may provide
that if on the last day of the term of an Option the Fair Market Value of one
share exceeds the option price per share, the Participant has not exercised the
Option (or a tandem Stock Appreciation Right, if applicable) and the Option has
not expired, the Option, to the extent vested, shall be deemed to have been
exercised by the Participant on such day with payment made by withholding shares
otherwise issuable in connection with the exercise of the Option. In such event,
the Company shall deliver to the Participant the number of shares for which the
Option was deemed exercised, less the number of shares required to be withheld
for the payment of the total purchase price and required withholding taxes;
provided, however, any fractional share shall be settled in cash.
(b)    Limitations on Forms of Consideration.
(i)    Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.
(ii)    Cashless Exercise. The Company reserves, at any and all times, the
right, in the Company’s sole and absolute discretion, to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise, including with respect to one or more Participants
specified by the Company notwithstanding that such program or procedures may be
available to other Participants.
6.4    Effect of Termination of Service.
(a)    Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee, an
Option shall be exercisable after a Participant’s termination of Service only
during the applicable time periods provided in the Award Agreement.
(b)    Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
unless the Committee provides otherwise in the Award Agreement, if the exercise
of an Option within the applicable time periods is prevented by the provisions
of Section 15 below, the Option shall remain exercisable until three (3) months
(or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the earlier of the Option
Expiration Date and the tenth anniversary of the date of grant of the Option.
(c)    Extension if Exercise Prohibited by Law. Notwithstanding the foregoing,
in the event that on the last business day of the term of an Option (other than
an Incentive Stock Option) the exercise of the Option is prohibited by
applicable law, the term of the Option shall be extended for a period of thirty
(30) days following the end of the legal prohibition.
7.    Terms and Conditions of Non-employee Director Awards.
Non-employee Director Awards granted under this Plan shall be automatic and
non-discretionary and shall comply with and be subject to the terms and
conditions set forth in this Section 7.
The grant date for all Non-employee Director awards to be made under this
Section 7 shall be the later of (1) the date on which the independent inspector
of election certifies the results of the annual election of directors by
    

--------------------------------------------------------------------------------



shareholders of PG&E Corporation or (2) the date that this Plan becomes
effective and grants can be made consistent with legal requirements; provided,
however, that in extraordinary circumstances, the grant shall be delayed until
the first business day of the next open trading window period following
certification of the director election results, as determined by the General
Counsel of PG&E Corporation (the “Grant Date”).
Grants made pursuant to this Section 7, but prior to January 1, 2015, shall be
subject to the terms of Section 7 of the Prior Plan as in effect prior to the
Effective Date, provided, however, that such grants shall be deemed made under
this Plan.
7.1    Grant of Restricted Stock Unit.
    (a)    Timing and Amount of Grant. Each person who is a Non-employee
Director on the Grant Date (other than a Non-employee Director who is serving as
the Company’s non-executive chair of the Board) shall receive a grant of
Restricted Stock Units with the number of Restricted Stock Units determined by
dividing $140,000 by the Fair Market Value of the Stock on the Grant Date
(rounded down to the nearest whole Restricted Stock Unit). Each Non-employee
Director who also serves as the Company’s non-executive chair of the Board on
the Grant Date shall receive a grant of Restricted Stock Units with the number
of Restricted Stock Units determined by dividing $220,000 by the Fair Market
Value of the Stock on the Grant Date (rounded down to the nearest whole
Restricted Stock Unit.) The Restricted Stock Units awarded to a Non-employee
Director shall be credited to the director’s Restricted Stock Unit account. Each
Restricted Stock Unit awarded to a Non-employee Director in accordance with this
Section 7.1(a) shall be deemed to be equal to one (1) (or fraction thereof)
share of Stock on the Grant Date, and the value of the Restricted Stock Unit
shall thereafter fluctuate in value in accordance with the Fair Market Value of
the Stock. No person shall receive more than one grant of Restricted Stock Units
pursuant to this Section 7.1(a) during any calendar year.
    (b)    Dividend Rights. Each Non-employee Director’s Restricted Stock Unit
account shall be credited quarterly on each dividend payment date with
additional shares of Restricted Stock Units (including fractions computed to
three decimal places) determined by dividing (1) the amount of cash dividends
paid on such date with respect to the number of shares of Stock represented by
the Restricted Stock Units previously credited to the account by (2) the Fair
Market Value per share of Stock on such date. Such additional Restricted Stock
Units shall be subject to the same terms and conditions and shall be settled in
the same manner and at the same time as the Restricted Stock Units originally
subject to the Restricted Stock Unit Award.
    (c)    Vesting and Settlement of Restricted Stock Units. Restricted Stock
Units shall vest on the earlier of (i) the first anniversary of the Grant Date
or (ii) the last day of the director’s elected term (the normal vesting date).
Restricted Stock Units credited to a Non-employee Director’s Restricted Stock
Unit account shall, to the extent vested, be settled in a lump sum by the
issuance of an equal number of shares of Stock, rounded down to the nearest
whole share, upon the earliest of (i) the first anniversary of the Grant Date
(normal settlement date), (ii) the Non-employee Director’s death, (iii) the
Non-employee Director’s Disability (within the meaning of Section 409A of the
Code), or (iv) the Non-employee Director’s Separation from Service following a
Change in Control. However, commencing with Restricted Stock Units having a
Grant Date in 2015, a Non-employee Director may irrevocably elect, no later than
December 31 of the calendar year prior to the Grant Date of the Restricted Stock
Units (or such later time permitted by Section 409A) to have the Non-employee
Director’s Restricted Stock Unit account settled in (1) a series of 10
approximately equal annual installments (which shall be separate payments for
purposes of Section 409A) commencing in January of any year following the normal
settlement date, or (2) a lump sum in January of any future year following the
normal settlement date. In the event that the Non-employee Director elects
settlement of the Restricted Stock Units in accordance with the immediately
preceding sentence, the Restricted Stock Units shall be earlier settled in a
lump sum, to the extent vested, upon the occurrence of any of the events set
forth in Section 7.1(c)(ii) through 7.1(c)(iv) prior to the elected settlement
date (or commencement thereof in the case of settlement in 10 equal annual
installments). In the event that a Non-employee Director elects to have the
Non-employee Director’s Restricted Stock Unit account settled in a series of 10
approximately equal annual installments commencing in January of any year
following the normal settlement date and one of the events set forth in Section
7.1(c)(ii) through 7.1(c)(iv) occurs after commencement of such installments but
prior to full settlement of the Non-employee Director’s Restricted Stock Units,
then any remaining unsettled Restricted Stock Units will be
    

--------------------------------------------------------------------------------



settled in a lump sum upon the occurrence of the applicable event but only to
the extent that such acceleration would not result in the imposition of taxation
under Section 409A. The Board may authorize other deferral alternatives with
respect to Restricted Stock Units granted to Non-employee Directors, provided
that such deferral alternatives comply with the deferral timing and other
requirements of Section 409A. Such deferral alternatives may include, without
limitation, deferral until the Non-employee Director’s separation from service
or until the January following such separation.
7.2    Effect of Termination of Service as a Non-employee Director.
(a)    Forfeiture of Award. If the Non-employee Director has a Separation from
Service prior to the normal vesting date, all Restricted Stock Units credited to
the Participant’s account that have not vested in accordance with Section 7.2(b)
or 7.3 shall be forfeited to the Company and from and after the date of such
Separation from Service, and the Participant shall cease to have any rights with
respect thereto; provided, however, that if the Non-employee Director Separates
from Service due to a pending Disability determination, such forfeiture shall
not occur until a finding that such Disability has not occurred.
(b)    Death or Disability. If the Non-employee Director becomes “disabled,”
within the meaning of Section 409A of the Code or in the event of the
Non-employee Director’s death, all Restricted Stock Units credited to the
Non-employee Director’s account shall immediately vest and become payable, in
accordance with Section 7.1(c), to the Participant (or the Participant’s legal
representative or other person who acquired the rights to the Restricted Stock
Units by reason of the Participant’s death) in the form of a number of shares of
Stock equal to the number of Restricted Stock Units credited to the Restricted
Stock Unit account, rounded down to the nearest whole share.
(c)    Notwithstanding the provisions of Section 7.1(c) above, the Board, in its
sole discretion, may amend this Section 7 or establish different terms and
conditions pertaining to Non-employee Director Awards, in compliance with
Section 409A of the Code.
7.3    Effect of Change in Control on Non-employee Director Awards. In the event
a Non-employee Director ceases to be on the Board for any reason (other than
resignation), following the occurrence of a Change in Control, all Restricted
Stock Units shall immediately vest but shall not be settled until such time set
forth in Section 7.1(c) occurs.
7.4    Other Awards to Non-employee Directors. Notwithstanding anything to the
contrary set forth in this Plan, subject to Section 5.4(c) of the Plan,
Non-employee Directors shall be eligible to receive all types of Awards under
the Plan in addition to or instead of Non-employee Director Awards, as may be
determined by the Board.
8.    Terms and Conditions of Stock Appreciation Rights.
Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
8.1    Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.
8.2    Exercise Price. The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (other than in
connection with Substitute Awards granted in accordance with Code Section
424(a)): (a) the exercise price per share subject to a Tandem SAR shall be the
exercise price per share
    

--------------------------------------------------------------------------------



under the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.
8.3    Exercisability and Term of SARs.
(a)    Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option.
(b)    Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten (10)
years after the effective date of grant of such SAR.
(c)    Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
unless the Committee provides otherwise in the Award Agreement, if the exercise
of an SAR within the applicable time periods is prevented by the provisions of
Section 15 below, the SAR shall remain exercisable until three (3) months (or
such longer period of time as determined by the Committee, in its discretion)
after the date the Participant is notified by the Company that the SAR is
exercisable, but in any event no later than the earlier of the date of
expiration of the SAR’s term (as set forth in the applicable Award Agreement)
and the tenth anniversary of the date of grant of the SAR.
(d)    Extension if Exercise Prohibited by Law. Notwithstanding the foregoing,
in the event that on the last business day of the term of an SAR the exercise of
the SAR is prohibited by applicable law, the term shall be extended for a period
of thirty (30) days following the end of the legal prohibition.
8.4    Deemed Exercise of SARs. An Award Agreement may provide that if on the
last day of the term of an SAR the Fair Market Value of one share exceeds the
grant price per share of the Stock Appreciation Right, the Participant has not
exercised the SAR or the tandem Option (if applicable), and the SAR has not
otherwise expired, the SAR, to the extent then vested, shall be deemed to have
been exercised by the Participant on such day. In such event, the Company shall
make payment to the Participant in accordance with this Section, reduced by the
number of shares (or cash) required for withholding taxes; any fractional share
shall be settled in cash.
8.5    Effect of Termination of Service. Subject to earlier termination of the
SAR as otherwise provided herein and unless otherwise provided by the Committee
in the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only as provided in the
Award Agreement.
9.    Terms and Conditions of Restricted Stock Awards.
Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:
9.1    Types of Restricted Stock Awards Authorized. Restricted Stock Awards may
or may not require the payment of cash compensation for the stock. Restricted
Stock Awards may be granted upon such conditions as the Committee shall
determine, including, without limitation, upon the attainment of one or more
Performance Goals described in Section 10.4 or other performance conditions
established by the Committee. If either the grant of a Restricted Stock Award or
the lapsing of the Restriction Period is to be contingent upon the
    

--------------------------------------------------------------------------------



attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3 through
10.5(a) for Awards intended to comply with the “qualified performance-based
compensation” exception under Section 162(m) of the Code.
9.2    Purchase Price. The purchase price, if any, for shares of Stock issuable
under each Restricted Stock Award and the means of payment shall be established
by the Committee in its discretion.
9.3    Purchase Period. A Restricted Stock Award requiring the payment of cash
consideration shall be exercisable within a period established by the Committee;
provided, however, that no Restricted Stock Award granted to a prospective
Employee, prospective Consultant or prospective Director may become exercisable
prior to the date on which such person commences Service.
9.4    Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in the Award Agreement or as provided in Section 18. Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
9.5    Voting Rights, Dividends and Distributions. Except as provided in this
Section, Section 9.4, Section 5.5, and any Award Agreement, during the
Restriction Period applicable to shares subject to a Restricted Stock Award, the
Participant shall have all of the rights of a shareholder of the Company holding
shares of Stock, including the right to vote such shares and to receive all
dividends and other distributions paid with respect to such shares. However, in
the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant is
entitled by reason of the Participant’s Restricted Stock Award shall be
immediately subject to the same Vesting Conditions as the shares subject to the
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.
9.6    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Restricted Stock Award and set forth in the Award
Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Restricted Stock Award which remain subject to Vesting
Conditions as of the date of the Participant’s termination of Service in
exchange for the payment of the purchase price, if any, paid by the Participant.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company.
10.    Terms and Conditions of Performance Awards.
Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions to the extent required under Section 162(m). Notwithstanding the
foregoing, Awards that are not intended to comply with the “qualified
performance-based compensation” exception under Section 162(m) may be subject to
such other terms and conditions (which may be
    

--------------------------------------------------------------------------------



different from the terms and conditions set forth in this Section 10) as shall
be determined by the Committee in its sole discretion.
10.1    Types of Performance Awards Authorized. Performance Awards may be in the
form of either Performance Shares or Performance Units. Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.
10.2    Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share. Each Performance Unit shall
have an initial value determined by the Committee. The final value payable to
the Participant in settlement of a Performance Award determined on the basis of
the applicable Performance Award Formula will depend on the extent to which
Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.
10.3    Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period, Performance Award Formula and one
or more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. To the extent
compliance with the requirements under Section 162(m) with respect to
“performance-based compensation” is desired, the Committee shall establish the
Performance Goal(s) and Performance Award Formula applicable to each Performance
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula for Awards
intended to comply with the “qualified performance-based compensation” exception
under Section 162(m) shall not be changed during the Performance Period, except
as would result in the exercise of negative discretion by the Committee to
reduce the amount of the Award otherwise payable as permitted under Section
162(m). The Company shall notify each Participant granted a Performance Award of
the terms of such Award, including the Performance Period, Performance Goal(s)
and Performance Award Formula.
10.4    Measurement of Performance Goals. Performance Goals shall be established
by the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:
(a)    Performance Measures. Performance Measures shall be calculated with
respect to the Company and/or each Subsidiary Corporation and/or such division
or other business unit as may be selected by the Committee, or may be based upon
performance relative to performance of other companies or upon comparisons of
any of the indicators of performance relative to performance of other companies.
Performance Measures may be based upon one or more of the following objectively
defined and non-discretionary business criteria and any other objectively
verifiable and non-discretionary adjustments permitted and pre-established by
the Committee in accordance with Section 162(m), as determined by the Committee:
(i) sales revenue; (ii) gross margin; (iii) operating margin; (iv) operating
income; (v) pre-tax profit; (vi) earnings before interest, taxes and
depreciation and amortization (EBITDA)/adjusted EBITDA; (vii) net income;
(viii) expenses; (ix) the market price of the Stock; (x) earnings per share;
(xi) return on shareholder equity or assets; (xii) return on capital;
(xiii) return on net assets; (xiv) economic profit or economic value added
(EVA); (xv) market share; (xvi) customer satisfaction; (xvii) safety;
(xviii) total shareholder return; (xix) earnings; (xx) cash flow; (xxi) revenue;
(xxii) profits before interest and taxes; (xxiii) profit/loss; (xxiv) profit
margin; (xxv) working capital; (xxvi) price/earnings ratio; (xxvii) debt or
debt-to-equity; (xxviii) accounts receivable; (xxix) write-offs; (xxx) cash;
(xxxi) assets; (xxxii) liquidity; (xxxiii) earnings from operations; (xxxiv)
operational reliability; (xxxv) environmental performance; (xxxvi) funds from
operations; (xxxvii) adjusted revenues; (xxxviii) free cash flow; (xxxix) core
earnings; or (xxxx) operational performance.
    

--------------------------------------------------------------------------------



(b)    Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.
10.5    Settlement of Performance Awards.
(a)    Determination of Final Value. As soon as practicable, but no later than
the 15th day of the third month following the completion of the Performance
Period applicable to a Performance Award (or such shorter period set forth in an
Award Agreement), the Committee shall certify in writing the extent to which the
applicable Performance Goals have been attained and the resulting final value of
the Award earned by the Participant and to be paid upon its settlement in
accordance with the applicable Performance Award Formula no later than the 15th
day of the third month following the completion of such Performance Period (or
such shorter period set forth in an Award Agreement).
(b)    Discretionary Adjustment of Award Formula. In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award that is not intended to
constitute “qualified performance-based compensation” to a “covered employee”
within the meaning of Section 162(m) (a “Covered Employee”) to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine. With respect to a Performance
Award intended to constitute qualified performance-based compensation to a
Covered Employee, the Committee shall have the discretion to reduce (but not
increase) some or all of the value of the Performance Award that would otherwise
be paid to the Covered Employee upon its settlement notwithstanding the
attainment of any Performance Goal and the resulting value of the Performance
Award determined in accordance with the Performance Award Formula.
(c)    Payment in Settlement of Performance Awards. As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 10.5(a) and (b) but, in any case, no later than the 15th day of the
third month following completion of the Performance Period applicable to a
Performance Award (or such shorter period set forth in an Award Agreement),
payment shall be made to each eligible Participant (or such Participant’s legal
representative or other person who acquired the right to receive such payment by
reason of the Participant’s death) of the final value of the Participant’s
Performance Award. Payment of such amount shall be made in cash, shares of
Stock, or a combination thereof as determined by the Committee.
10.6    Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Performance Share Awards until the date of the issuance of such
shares, if any (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any
Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited. Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock. The number of additional
Performance Shares (rounded to the nearest whole number) to be so credited shall
be determined by dividing (a) the amount of cash dividends paid on such date
with respect to the number of shares of Stock represented by the Performance
Shares previously credited to the Participant by (b) the Fair Market Value per
share of Stock on such date. Dividend Equivalents credited in connection with
Performance Shares shall be subject to Section 5.5 of the Plan. Settlement of
Dividend Equivalents may be made in cash, shares of Stock, or a combination
thereof as determined by the Committee, and may be paid on the same basis as
settlement of the related Performance Share as provided in Section 10.5.
Dividend Equivalents shall not be paid with respect to Performance Units. In the
event of an adjustment described in Section 4.2, the adjusted Performance Share
Award shall be immediately subject to the same Performance Goals as are
applicable to the Award.
    

--------------------------------------------------------------------------------



10.7    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Performance Award and set forth in the Award
Agreement, the effect of a Participant’s termination of Service on the
Performance Award shall be as follows:
(a)    Death or Disability. If the Participant’s Service terminates because of
the death or Disability of the Participant before the completion of the
Performance Period applicable to the Performance Award, the final value of the
Participant’s Performance Award shall be determined by the extent to which the
applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period. Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 10.5.
(b)    Other Termination of Service. If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of termination of the
Participant’s Service for other reasons, the Committee, in its sole discretion,
may waive the automatic forfeiture of all or any portion of any such Award, to
the extent consistent with the preservation of the tax deductibility of awards
pursuant to Section 162(m) of the Code.
11.    Terms and Conditions of Restricted Stock Unit Awards.
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
11.1    Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may
be granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3
through 10.5(a) for Awards intended to comply with the “qualified
performance-based compensation” exception under Section 162(m).
11.2    Vesting. Restricted Stock Units may or may not be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.
11.3    Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled. Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock. The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time as the Restricted Stock Units originally subject to the
Restricted Stock Unit Award, provided that Dividend Equivalents may be settled
in cash, shares of Stock, or a combination thereof as determined by the
Committee and set forth in the Award Agreement. In the event
    

--------------------------------------------------------------------------------



of an adjustment as described in Section 4.2, the Participant’s adjusted
Restricted Stock Unit Award shall be immediately subject to the same Vesting
Conditions as are applicable to the Award.
11.4    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
11.5    Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 11.3) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes, provided that Restricted
Stock Units may be settled in cash, shares of Stock, or a combination thereof as
determined by the Committee and set forth in the Award Agreement.
Notwithstanding the foregoing, if permitted by the Committee and set forth in
the Award Agreement and subject to the restrictions of Section 409A of the Code,
the Participant may elect in accordance with terms specified in the Award
Agreement to defer receipt of all or any portion of the shares of Stock or other
property otherwise issuable to the Participant pursuant to this Section.
12.    Deferred Compensation Awards.
12.1    Establishment of Deferred Compensation Award Programs. This Section 12
shall not be effective unless and until the Committee determines to establish a
program pursuant to this Section. The Committee, in its discretion and upon such
terms and conditions as it may determine, may establish one or more programs
pursuant to the Plan under which:
(a)    Subject to the restrictions of Section 409A of the Code, Participants
designated by the Committee who are Insiders or otherwise among a select group
of management or highly compensated Employees may irrevocably elect, prior to a
date specified by the Committee, to reduce such Participant’s compensation
otherwise payable in cash (subject to any minimum or maximum reductions imposed
by the Committee) and to be granted automatically at such time or times as
specified by the Committee one or more Awards of Stock Units with respect to
such numbers of shares of Stock as determined in accordance with the rules of
the program established by the Committee and having such other terms and
conditions as established by the Committee.
            (b)    Subject to the restrictions of Section 409A of the Code,
Participants designated by the Committee who are Insiders or otherwise among a
select group of management or highly compensated Employees may irrevocably
elect, prior to a date specified by the Committee, to be granted automatically
an Award of Stock Units with respect to such number of shares of Stock and upon
such other terms and conditions as established by the Committee in lieu of cash
or shares of Stock otherwise issuable to such Participant upon the settlement of
a Performance Award or Performance Unit.
12.2    Terms and Conditions of Deferred Compensation Awards. Deferred
Compensation Awards granted pursuant to this Section 12 shall be evidenced by
Award Agreements in such form as the Committee shall from time to time
establish. No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
(a)    Vesting Conditions. Deferred Compensation Awards shall or shall not be
subject to vesting conditions, as determined by the Committee.
(b)    Terms and Conditions of Stock Units.
    

--------------------------------------------------------------------------------



(i)    Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by Stock
Units until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). However, the Committee, in its discretion, may provide in
the applicable Award Agreement that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which Stock Units held by such
Participant are settled. Such Dividend Equivalents shall be paid by crediting
the Participant with additional whole and/or fractional Stock Units as of the
date of payment of such cash dividends on Stock. The method of determining the
number of additional Stock Units to be so credited shall be specified by the
Committee and set forth in the Award Agreement. Such additional Stock Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as the Stock Units originally subject to the
Stock Unit Award. In the event of a dividend or distribution paid in shares of
Stock or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.2, appropriate adjustments shall be made in
the Participant’s Stock Unit Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the Award.
(ii)    Settlement of Stock Unit Awards. A Participant electing to receive an
Award of Stock Units pursuant to this Section 12, shall specify at the time of
such election a settlement date with respect to such Award in accordance with
rules established by the Committee. Except as otherwise set forth in the
applicable Award Agreement, the Company shall issue to the Participant upon the
earlier of the settlement date elected by the Participant or the date of the
Participant’s Separation from Service, a number of whole shares of Stock equal
to the number of whole Stock Units subject to the Stock Unit Award. The
Participant shall not be required to pay any additional consideration (other
than applicable tax withholding) to acquire such shares. Any fractional Stock
Unit subject to the Stock Unit Award shall be settled by the Company by payment
in cash of an amount equal to the Fair Market Value as of the payment date of
such fractional share.
13.    Other Stock-Based Awards.
In addition to the Awards set forth in Sections 6 through 12 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate. Such awards may be evidenced by Award Agreements in such form as
the Committee shall from time to time establish.
14.    Change in Control.
14.1    Effect of Change in Control. Except as set forth in an applicable Award
Agreement, in the event of a Change in Control, the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be (the “Acquiror”), may, without the consent of any
Participant, either assume or continue the Company’s rights and obligations
under outstanding Awards or substitute for such Awards substantially equivalent
Awards covering the Acquiror’s stock. Except as set forth in an applicable Award
Agreement, any such Awards which are neither assumed, continued, or substituted
by the Acquiror in connection with the Change in Control nor exercised (if
applicable) as of the Change in Control shall, contingent on the Change in
Control, become fully vested, and Options and SARs become exercisable
immediately prior to the Change in Control. Except as set forth in an applicable
Award Agreement, Awards which are assumed or continued in connection with a
Change in Control shall be subject to such additional accelerated vesting and/or
exercisability, or lapse of restrictions in connection with the Participant’s
termination of Service in connection with the Change in Control as the Committee
or Board may determine, if any.
14.2    Non-employee Director Awards. Notwithstanding the foregoing,
Non-employee Director Awards shall be subject to the terms of Section 7, and not
this Section 14.
15.    Compliance with Securities Law.
    

--------------------------------------------------------------------------------



The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
16.    Tax Withholding.
16.1    Tax Withholding in General. The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise or Net Exercise of an Option, to make adequate provision for,
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Participating Company Group with respect to an Award or the
shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
unless the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.
16.2    Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. Notwithstanding the foregoing,
the Fair Market Value of any shares of Stock withheld or tendered to satisfy any
such tax withholding obligations shall not exceed the amount determined by the
applicable minimum statutory withholding rates to the extent required to avoid
adverse accounting or other consequences to the Company or Participant.
17.    Amendment or Termination of Plan.
The Board or the Committee may amend, suspend or terminate the Plan at any time.
However, without the approval of the Company’s shareholders, there shall be
(a) no increase in the maximum aggregate number of shares of Stock that may be
issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, (c) no amendment to Section 5.4(b) or 5.4(c), and (d) no other
amendment of the Plan that would require approval of the Company’s shareholders
under any applicable law, regulation or rule. Notwithstanding the foregoing,
only the Board may amend Section 7 and may do so without the approval of the
Company’s shareholders. No amendment, suspension or termination of the Plan
shall affect any then outstanding Award unless expressly provided by the Board
or the Committee. In any event, no amendment, suspension or termination of the
Plan may adversely affect any then outstanding Award without the consent of the
Participant unless necessary to comply with any applicable law, regulation or
rule.
18.    Miscellaneous Provisions.
18.1    Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the
    

--------------------------------------------------------------------------------



Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
18.2    Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common shareholders.
18.3    Rights as Employee, Consultant or Director. No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company. A Participant’s rights, if any, in respect of or
in connection with any Award is derived solely from the discretionary decision
of the Company to permit the individual to participate in the Plan and to
benefit from a discretionary Award. By accepting an Award under the Plan, a
Participant expressly acknowledges that there is no obligation on the part of
the Company to continue the Plan and/or grant any additional Awards. Any Award
granted hereunder is not intended to be compensation of a continuing or
recurring nature, or part of a Participant’s normal or expected compensation,
and in no way represents any portion of a Participant’s salary, compensation, or
other remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose. The Company and its Parent Corporations and
Subsidiary Corporations and Affiliates reserve the right to terminate the
Service of any person at any time, and for any reason, subject to applicable
laws and such person’s written employee agreement (if any), and such terminated
person shall be deemed irrevocably to have waived any claim to damages or
specific performance for breach of contract or dismissal, compensation for loss
of office, tort or otherwise with respect to the Plan or any outstanding Award
that is forfeited and/or is terminated by its terms or to any future Award.
18.4    Rights as a Shareholder. A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in another provision of the Plan.
18.5    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
18.6    Severability. If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.
18.7    Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.
    

--------------------------------------------------------------------------------



18.8    Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any Participating Company for any changes in the value of
any assets which may be invested or reinvested by the Company with respect to
the Plan. Each Participating Company shall be responsible for making benefit
payments pursuant to the Plan on behalf of its Participants or for reimbursing
the Company for the cost of such payments, as determined by the Company in its
sole discretion. In the event the respective Participating Company fails to make
such payment or reimbursement, a Participant’s (or other individual’s) sole
recourse shall be against the respective Participating Company, and not against
the Company. A Participant’s acceptance of an Award pursuant to the Plan shall
constitute agreement with this provision.
18.9    Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.
18.10    Section 409A of the Code. Notwithstanding anything to the contrary in
the Plan, to the extent (i) any Award payable in connection with a
Participant's Separation from Service constitutes deferred compensation subject
to (and not exempt from) Section 409A of the Code and (ii) the Participant is
deemed at the time of such separation to be a “specified employee" under Section
409A of the Code and the Treasury regulations thereunder, then payment shall not
be made or commence until the earlier of (i) six (6)-months after such
Separation from Service or (ii) the date of the Participant’s death following
such Separation from Service; provided, however, that such delay shall only be
effected to the extent required to avoid adverse tax treatment to the
Participant, including (without limitation) the additional twenty percent (20%)
tax for which the Participant would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such delay.  Upon the expiration of
the applicable delay period, any payment which would have otherwise been paid
during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to the Participant or the Participant’s
beneficiary in one lump sum on the first business day immediately following such
delay and any undelayed payments will be paid in accordance with their normal
terms.
18.11    Restrictions on Transfer. No Award and no shares of Stock that have not
been issued or as to which any applicable restriction, performance or deferral
period has not lapsed, may be sold, assigned, transferred, pledged or otherwise
encumbered, other than by will or the laws of decent and distribution, and such
Award may be exercised during the life of the Participant only by the
Participant or the Participant’s guardian or legal representative.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the applicable Award Agreement, an Award shall be
assignable or transferrable to a “family member” or other permitted transferee
to the extent covered under Form S-8 Registration Statement under the Securities
Act.




    


--------------------------------------------------------------------------------

    








1.    Establishment, Purpose and Term of Plan    1
1.1    Establishment    1
1.2    Purpose    1
1.3    Term of Plan    1
2.    Definitions and Construction    1
2.1    Definitions    1
2.2    Construction    7
3.    Administration    8
3.1    Administration by the Committee    8
3.2    Authority of Officers    8
3.3    Administration with Respect to Insiders    8
3.4    Committee Complying with Section 162(m)    8
3.5    Powers of the Committee    8
3.6    Option or SAR Repricing/Buyout    10
3.7    Indemnification    10
4.    Shares Subject to Plan    10
4.1    Maximum Number of Shares Issuable    10
4.2    Adjustments for Changes in Capital Structure    11
4.3    Substitute Awards    12
5.    Eligibility and Award Limitations    12
5.1    Persons Eligible for Awards    12
5.2    Participation    12
5.3    Incentive Stock Option Limitations    13
5.4    Award Limits    13
5.5    Dividends and Dividend Equivalents    14
6.    Terms and Conditions of Options    14
6.1    Exercise Price    14
6.2    Exercisability and Term of Options    14
6.3    Payment of Exercise Price    15
6.4    Effect of Termination of Service    16
7.    Terms and Conditions of Non-employee Director Awards    16
7.1    Grant of Restricted Stock Unit     16
7.2    Effect of Termination of Service as a Non-employee Director    18
7.3    Effect of Change in Control on Non-employee Director Awards    18
7.4    Other Awards to Non-employee Directors    18
8.    Terms and Conditions of Stock Appreciation Rights    18
8.1    Types of SARs Authorized    19
8.2    Exercise Price    19
8.3    Exercisability and Term of SARs    19
8.4    Deemed Exercise of SARs    19
8.5    Effect of Termination of Service    20



--------------------------------------------------------------------------------

    TABLE OF CONTENTS
(continued)
Page


9.    Terms and Conditions of Restricted Stock Awards    20
9.1    Types of Restricted Stock Awards Authorized    20
9.2    Purchase Price    20
9.3    Purchase Period    20
9.4    Vesting and Restrictions on Transfer    20
9.5    Voting Rights, Dividends and Distributions    21
9.6    Effect of Termination of Service    21
10.    Terms and Conditions of Performance Awards    21
10.1    Types of Performance Awards Authorized    21
10.2    Initial Value of Performance Shares and Performance Units    21
10.3    Establishment of Performance Period, Performance Goals and Performance
Award Formula    22
10.4    Measurement of Performance Goals    22
10.5    Settlement of Performance Awards    23
10.6    Voting Rights, Dividend Equivalent Rights and Distributions    24
10.7    Effect of Termination of Service    24
11.    Terms and Conditions of Restricted Stock Unit Awards    24
11.1    Grant of Restricted Stock Unit Awards    25
11.2    Vesting    25
11.3    Voting Rights, Dividend Equivalent Rights and Distributions    25
11.4    Effect of Termination of Service    25
11.5    Settlement of Restricted Stock Unit Awards    26
12.    Deferred Compensation Awards    26
12.1    Establishment of Deferred Compensation Award Programs    26
12.2    Terms and Conditions of Deferred Compensation Awards    26
13.    Other Stock-Based Awards    27
14.    Change in Control    28
14.1    Effect of Change in Control    28
14.2    Non-employee Director Awards    28
15.    Compliance with Securities Law    28
16.    Tax Withholding    28
16.1    Tax Withholding in General    28
16.2    Withholding in Shares    29
17.    Amendment or Termination of Plan    29
18.    Miscellaneous Provisions    29
18.1    Repurchase Rights    29
18.2    Provision of Information    29
18.3    Rights as Employee, Consultant or Director    30
18.4    Rights as a Shareholder    30
18.5    Fractional Shares    30
18.6    Severability    30
    

--------------------------------------------------------------------------------

    TABLE OF CONTENTS
(continued)
Page


18.7    Beneficiary Designation    30
18.8    Unfunded Obligation    31
18.9    Choice of Law    31
18.10    Section 409A of the Code    31
18.11    Restrictions on Transfer    32






    